 
THIS SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE
TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”).
 
NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION
AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.
 
SUBSCRIPTION AGREEMENT
(Offshore Subscribers)
 
TO:
Qnective, Inc. (the “Company”)

c/o Qnective (Switzerland) AG
Thurgauerstrasse 54, CH-8050, Zurich, Switzerland
 
Purchase of Shares
 
1.
Subscription

 
1.1                     On the basis of the representations and warranties and
subject to the terms and conditions set forth herein and the Company's Equity
Incentive Plan, a copy of which is annexed hereto as Exhibit A, the Company
hereby grants to ZMG — Zurich Management Group (the “Subscriber”) an irrevocable
Stock Right to subscribe for and receive 350,000 shares of the Company’s common
stock (“Common Stock”), par value $0.001 per share (each a “Share” and
collectively the “Shares”) in consideration for services rendered to the
Company.  For purposes of this Subscription Agreement and in accordance with the
terms of the Plan, the Board of Directors has determined that each share be
valued at a price per Share of US$.14 (the subscription and agreement to
transfer being the “Subscription”), a price per share in excess of the closing
price on the OTC Bulletin Board on the date of grant of these Stock Rights,
representing additional compensation to Subscriber in 2009 of $49,000.  For
purposes of the Plan Subscriber shall be deemed a Key Person and this
Subscription Agreement shall be deemed a Stock Rights Agreement.  Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed in
the Plan.
 
1.2                     The Shares may also be hereafter referred to,
collectively, as the “Securities”.
 
1.3                     On the basis of the representations and warranties and
subject to the terms and conditions set forth herein, the Company hereby
irrevocably agrees to transfer the Shares to the Subscriber.
 
1.4                     Subject to the terms hereof, the Subscription will be
effective on July 22, 2009.
 
2.
Consideration

 
2.1                     The Company hereby acknowledges and agrees that the
value of the services provided by Subscriber prior to the date of this
Subscription Agreement is equal to or greater than the value of the Stock Rights
granted hereunder.

 

--------------------------------------------------------------------------------

 
 
3.
Documents Required from Subscriber

 
3.1                     The Subscriber must complete, sign and return to the
Company an executed copy of this Subscription Agreement.
 
3.2                     The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, the Financial Industry Regulatory Authority's Over the Counter
Bulletin Board (the “OTCBB”) and applicable law.
 
4.
Closing

 
4.1                     The transfer of the Shares shall be completed (the
“Closing”) as of July 22, 2009 (the “Closing Date”).
 
4.2                     At the Closing, or promptly thereafter, the Company will
deliver a certificate for the Shares registered as provided in this Subscription
Agreement.
 
5.
Acknowledgements of Subscriber

 
5.1                     The Subscriber acknowledges and agrees that:
 
 
(a)
none of the Securities have been or will be registered under the Securities Act,
or under any state securities or “blue sky” laws of any state of the United
States, and, unless so registered, may not be offered or sold in the United
States or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S under the Securities Act (“Regulation S”), except in accordance
with the provisions of Regulation S, pursuant to an effective registration
statement under the Securities Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
and in each case only in accordance with applicable state securities laws;

 
 
(b)
the Company has not undertaken, and will have no obligation, to register any of
the Securities under the Securities Act or any other securities legislation;

 
 
(c)
it has received and carefully read this Subscription Agreement;

 
 
(d)
the decision to execute this Subscription Agreement and purchase the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of any public information which
has been filed by the Company with the Securities and Exchange Commission
(“Commission”) in compliance, or intended compliance, with applicable securities
legislation;

 
 
(e)
it and its advisor(s) have had a reasonable opportunity to ask questions of and
receive answers from the Company in connection with the sale of the Shares
hereunder, and to obtain additional information, to the extent possessed or
obtainable by the Company without unreasonable effort or expense;

 
 
(f)
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the sale of the Securities
hereunder have been made available for inspection by it and its attorney and/or
advisor(s);

 
 
(g)
all information which the Subscriber has provided to the Company is correct and
complete as of the date the Subscription Agreement is signed, and if there
should be any change in such information prior to this Subscription Agreement
being executed by the Company, the Subscriber will immediately provide the
Company with such information;


 
2

--------------------------------------------------------------------------------

 
 
 
(h)
the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Subscriber will hold
the Company harmless from any loss or damage it may suffer as a result of the
Subscriber’s failure to correctly complete this Subscription Agreement;

 
 
(i)
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 
 
(i)
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

 
 
(ii)
applicable resale restrictions;

 
 
(j)
none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make a market in
the common shares of the Company on the OTCBB operated by the Financial Industry
Regulatory Authority, Inc. (“FINRA”);

 
 
(k)
none of the Securities may be offered or sold by the Subscriber to a U.S. Person
(as defined in Section 6.2, below), or for the account or benefit of a U.S.
Person (other than a distributor) prior to the end of the Distribution
Compliance Period (as defined herein);

 
 
(l)
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act and in each
case in accordance with applicable state securities laws;

 
 
(m)
neither the Commission nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

 
 
(n)
no documents in connection with the transfer of the Shares hereunder have been
reviewed by the Commission or any state securities administrators;

 
 
(o)
there is no government or other insurance covering any of the Securities;

 
 
(p)
the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

 
 
(q)
the Subscriber is purchasing the Securities pursuant to an exemption from the
registration and the prospectus requirements of applicable securities
legislation on the basis that the Subscriber is not a resident of the United
States and, as a consequence:

 
 
(i)
is restricted from using most of the civil remedies available under securities
legislation,

 
 
(ii)
may not receive information that would otherwise be required to be provided
under securities legislation, and

 
 
(iii)
the Company is relieved from certain obligations that would otherwise apply
under securities legislation;

 
 
(r)
the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the Securities Act; and


 
3

--------------------------------------------------------------------------------

 
 
 
(s)
this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

 
6.
Representations, Warranties and Covenants of the Subscriber

 
6.1       The Subscriber hereby represents and warrants to and covenants with
the Company (which representations, warranties and covenants shall survive the
Closing) that:
 
 
(a)
the Subscriber is not a U.S. Person;

 
 
(b)
the Subscriber is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

 
 
(c)
the Subscriber is resident in the jurisdiction set out on the signature page of
this Subscription Agreement and the transfer of the Securities to the Subscriber
as contemplated in this Subscription Agreement complies with or is exempt from
the applicable securities legislation of the jurisdiction of residence of the
Subscriber;

 
 
(d)
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 
 
(e)
if the Subscriber is a corporation or other entity, the entering into of this
Subscription Agreement and the transactions contemplated hereby do not and will
not result in the violation of any of the terms and provisions of any law
applicable to, or the outstanding documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

 
 
(f)
the Subscriber is acquiring the Securities as principal for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and it has not subdivided
its interest in the Securities with any other person;

 
 
(g)
the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Securities as principal for the
Subscriber’s own account for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in the
Securities;

 
 
(h)
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment and
it has carefully read and considered the matters set forth under the heading
“Risk Factors” appearing in the Company’s Form 10-KSB, and the Company’s Form
10-Q, Form 8-K and any other periodic filings filed from time to time with the
Commission;

 
 
(i)
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

 
 
(j)
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

 
 
(k)
the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;


 
4

--------------------------------------------------------------------------------

 
 
 
(l)
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto;

 
 
(m)
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;

 
 
(n)
the Subscriber is not an underwriter of, or dealer in, the Common Stock of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of any of the Securities;

 
 
(o)
the Subscriber understands and agrees that none of the Securities have been or
will be registered under the Securities Act or under any state securities or
“blue sky” laws of any state of the United States and, unless so registered, may
not be offered or sold in the United States or directly or indirectly to U.S.
Persons, except in accordance with the provisions of Regulation S (“Regulation
“S”) promulgated under the Securities Act, pursuant to an effective registration
statement under the Securities Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
and in each case only in accordance with applicable state securities laws
consistent with the laws of any other applicable jurisdiction;

 
 
(p)
the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of a period of six months after the date of
original issuance of the Securities (the six month period hereinafter referred
to as the “Distribution Compliance Period”) shall only be made in compliance
with the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the Securities Act or an exemption therefrom, and
that all offers and sales after the Distribution Compliance Period shall be made
only in compliance with the registration provisions of the Securities Act or an
exemption therefrom and in each case only in accordance with applicable state
securities laws;

 
 
(q)
the Subscriber has not acquired the Securities as a result of, and it covenants
that it will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of any of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the Securities Act and any
applicable state securities laws or under an exemption from such registration
requirements, as otherwise provided herein and in compliance with any other
applicable securities laws;

 
 
(r)
the Subscriber agrees not to engage in any hedging transactions involving any of
the Securities unless such transactions are in compliance with the provisions of
the Securities Act and in each case only in accordance with applicable state
securities laws;

 
 
(s)
the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the
Securities Act or pursuant to an available exemption from the registration
requirements of the Securities Act;

 
 
(t)
the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its investment in the Securities and the
Company; and (iii) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment;

 
 
(u)
the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and


 
5

--------------------------------------------------------------------------------

 
 
 
(v)
no person has made to the Subscriber any written or oral representations:

 
 
(i)
that any person will resell or repurchase any of the Securities,

 
 
(ii)
that any person will refund the purchase price of any of the Securities,

 
 
(iii)
as to the future price or value of any of the Securities, or

 
 
(iv)
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently the Company’s Common
Stock is quoted on the Over-The-Counter Bulletin Board (“OTCBB”) operated by
FINRA.

 
6.2                      In this Subscription Agreement, the term “U.S. Person”
shall have the meaning ascribed thereto in Regulation S.
 
7.           Representations, Warranties and Covenants of the Company
 
7.1          Except as set forth or incorporated by reference into the reports
required to be filed by the Company during the two years preceding the date
hereof (the “SEC Reports”) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), the Company hereby makes the following representations and
warranties to the Subscriber:
 
 
(a)
Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has full corporate power and authority to conduct its
business as currently conducted.  The Company is duly qualified to do business
as a foreign corporation and is in good standing in all jurisdictions in which
the character of the property owned or leased or the nature of the business
transacted by it makes qualification necessary, except where any failure to be
so qualified would not, individually or in the aggregate, have a material
adverse effect on (i) the business, properties, financial condition or results
of operations of the Company or (ii) the transactions contemplated hereby or by
the agreements and instruments to be entered into in connection herewith or
therewith or on the ability of the Company to perform its obligations hereunder
(a “Material Adverse Effect”).

 
 
(b)
Issuance of Shares.  The issuance of the Shares has been duly and validly
authorized by all necessary corporate action and no further action is required
by the Company or its stockholders in connection therewith.  The Shares, when
issued will be validly issued, fully paid and non-assessable shares of Common
Stock of the Company.

 
 
(c)
Authorization; Enforceability.  The Company has all corporate right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  All corporate action on the part of the Company necessary
for the authorization, execution, delivery and performance of this Agreement by
the Company has been taken and no further action is required by the Company or
its stockholders in connection therewith.  This Agreement has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies, and (iii) laws, or public policy underlying such laws, relating to
indemnification and contribution.


 
6

--------------------------------------------------------------------------------

 
 
8.
Representations and Warranties will be Relied Upon by the Company

 
8.1                     The Subscriber acknowledges that the representations and
warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Subscriber’s eligibility to purchase the Securities
under applicable securities legislation.  The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the date of this
Subscription Agreement and that they will survive the transfer to the Subscriber
of the Shares and will continue in full force and effect notwithstanding any
subsequent disposition by the Subscriber of such Securities.
 
9.
Resale Restrictions

 
9.1                     The Subscriber acknowledges that the Shares are not
transferable and that any resale of any of the other Securities will be subject
to resale restrictions contained in the securities legislation applicable to
each Subscriber or proposed transferee.  The Subscriber acknowledges that the
Securities have not been registered under the Securities Act or the securities
laws of any state of the United States and that none of the Securities may be
offered or sold in the United States unless registered in accordance with United
States federal securities laws and all applicable state securities laws or
exemptions from such registration requirements are available.
 
9.2                     The Subscriber acknowledges that restrictions on the
transfer, sale or other subsequent disposition of the Securities by the
Subscriber may be imposed by securities laws in addition to any restrictions
referred to in Section 9.1 above, and, in particular, the Subscriber
acknowledges and agrees that none of the Securities may be offered or sold to a
U.S. Person or for the account or benefit of a U.S. Person (other than a
distributor) prior to the end of the Distribution Compliance Period.
 
10.
Acknowledgement and Waiver

 
10.1                    The Subscriber has acknowledged that the decision to
purchase the Securities was solely made on the basis of information available to
the Subscriber on the EDGAR database maintained by the Commission at
www.sec.gov.  The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of the
Securities.
 
11.
Legending of Subject Securities

 
11.1                    The Subscriber hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Securities will bear a legend in substantially the following form:
 
 
“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S (“REGULATION S”) UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”).  ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES
HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED IN REGULATION S) EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.”

 
11.2                     The Subscriber hereby acknowledges and agrees to the
Company's making a notation on its records or giving instructions to the
registrar and transfer agent of the Company in order to implement the
restrictions on transfer set forth and described in this Subscription Agreement.

 
7

--------------------------------------------------------------------------------

 
 
12.
Costs

 
12.1                    The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.
 
13.
Governing Law

 
13.1                    This Subscription Agreement is governed by the laws of
the State of New York applicable to agreements made and to be performed solely
within such state without reference to, or application of, principles of
conflicts of law.
 
14.
Survival

 
14.1                    This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.
 
15.
Assignment

 
15.1                    This Subscription Agreement is not transferable or
assignable.
 
16.
Severability

 
16.1                    The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.
 
17.
Entire Agreement

 
17.1                    Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Securities and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.
 
18.
Notices

 
18.1                    All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication.  Notices to the Subscriber shall be
directed to the address on the signature page of this Subscription Agreement and
notices to the Company shall be directed to it at Qnective, Inc., c/o Qnective
(Switzerland) AG., Thurgauerstrasse 54, CH-8050, Zurich, Switzerland, Attention:
President.
 
19.
Counterparts and Electronic Means

 
19.1                    This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument.  Delivery of an executed copy of this Subscription Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Subscription Agreement as of the date hereinafter set forth.
 
20.
Delivery Instructions

 
20.1                    The Subscriber hereby directs the Company to deliver any
certificates representing the Shares issued pursuant to this Subscription
Agreement to:


 
8

--------------------------------------------------------------------------------

 

ZMG—Zurich Management Group
Thurgauerstrasse 54
CH-8050
Zurich, Switzerland
Attention:  Mr. Zoran Trifkovic


20.2                   The Subscriber hereby directs the Company to cause any
certificates representing the Shares issued pursuant to this Subscription
Agreement to be registered on the books of the Company as follows:


ZMG—Zurich Management Group


20.3                   The undersigned hereby acknowledges that it will deliver
to the Company all such additional completed forms in respect of the
Subscriber’s purchase of the Securities as may be required for filing with the
appropriate securities commissions and regulatory authorities.
 
IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.



 
ZMG—ZURICH MANAGEMENT GROUP
 
(Name of Subscriber – Please type or print)
     
By:
/s/ Zoran Trifkovic
   
Zoran Trifkovic
   
President
     
Thurgauerstrasse 54
 
(Address of Subscriber)
     
(City, State or Province, Postal Code of Subscriber)
     
Zurich, Switzerland
 
(Country of Subscriber)

 
 
9

--------------------------------------------------------------------------------

 
 
ACCEPTANCE
 
The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by Qnective, Inc.
 
DATED at Zurich, Switzerland as of the 22ND day of July, 2009.


QNECTIVE, INC.
 
By:
/s/ Oswald Ortiz
   
Oswald Ortiz
 
Chief Executive Officer
   


 
10

--------------------------------------------------------------------------------

 

EXHIBIT A


AMENDED AND RESTATED


EQUITY INCENTIVE PLAN


OF


QNECTIVE, INC.


ARTICLE I


PURPOSES OF PLAN


Qnective, Inc., a Nevada corporation (the “Company”), has adopted The Qnective
Equity Incentive Plan (the “Original Plan”), effective as of April 1, 2009.  The
Company amended the Original Plan as of May 25, 2009 and further amended and
restated the Original Plan as of July 20, 2009 (as so amended and restated, the
“Plan”).  The purpose of the Plan is to enable Qnective and its subsidiaries to
attract, retain, and reward Key Persons (as hereinafter defined) by offering
them an opportunity to have a greater proprietary interest in, and closer
identity with, the Company and with its financial success.  An option granted
under the Plan to a Key Person to purchase Shares (as hereinafter defined) of
common stock of the Company, may be an Incentive Stock Option or a Non-Qualified
Option as defined by the Code (as hereinafter defined) (collectively referred to
as “Options”).  An Option that is not an Incentive Stock Option shall be a
Non-Qualified Option.  Proceeds received by the Company from the sale of the
Shares pursuant to Options granted under this Plan, shall be used for general
corporate purposes.  The Company may also grant Stock Rights (as hereinafter
defined) to Key Persons.  This Plan shall expire on March 31, 2019 (the
“Expiration Date”).


ARTICLE II


DEFINITIONS



As used in this Plan, the terms set forth below shall be defined as follows:


“Beneficiary” means the person, persons, trust, or trusts entitled by will or
the laws of descent and distribution to receive a Key Person’s benefits under
this Plan in the event of such Key Person’s death.


“Board” or “Board of Directors” means the Board of Directors of the Company as
elected by the Shareholders.


“Code” means the U.S. Internal Revenue Code of 1986 and regulations issued
thereunder as they may be amended from time to time.


“Commission” means the U.S. Securities and Exchange Commission.


"Company" means Qnective, Inc.


“Date of Grant” means the date, as determined by the Board in its sole
discretion, upon which an Option is awarded or Stock Right is granted.


“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.


 

--------------------------------------------------------------------------------

 

"Expiration Date" means March 31, 2019.


“Fair Market Value Price” means, as of the Date of Grant, such value as the
Board of Directors in good faith shall determine for purposes of granting
Options or Stock Rights under the Plan.


“Incentive Stock Option” means a stock option which meets the requirements of
§422 of the Code.  If any option designated as an Incentive Stock Option does
not meet the requirements of §422 of the Code, such Option shall be treated as a
Non-Qualified Option for all purposes under the provisions of the Plan.


“Key Person” means officers, directors, consultants, professional advisors and
any employees of the Company who are deemed by the Board to be eligible for
grants of Options or Stock Rights because of their existing or potential
contributions to the welfare of the Company.


“Non-Qualified Option” means a stock option which does not meet the requirements
of §422 of the Code with respect to Incentive Stock Options.


“Option” or “Options” means both an Incentive Stock Options and a Non-Qualified
Options granted under the Plan.


“Option Agreement” means an agreement between the Company and a Key Person
setting forth the terms and conditions upon which an Option is granted to a Key
Person.  Such agreement, at the discretion of the Board, may incorporate by
reference the terms and conditions of the Plan.


“Personal Representative” means the person or persons who, upon the death,
disability or incompetence of a Key Person, shall have acquired on behalf of the
Key Person by legal proceeding or otherwise the power to exercise the rights and
receive the benefits of such Key Person under this Plan or a trustee in
bankruptcy.


“Securities Act” means the U.S. Securities Act of 1933, as amended.


“Shares” means $.001, par value shares of the common stock of the Company.


“Shareholder” means a beneficial owner of Shares.


“Stock Right” means the right to receive Shares.


“Stock Right Agreement”or “Subscription Agreement” means an agreement between
the Company and a Key Person setting forth the terms and conditions upon which
Stock Rights are granted to a Key Person.  Such agreement, at the discretion of
the Board, may incorporate by reference the terms and conditions of the Plan.


“Subsidiary” means a present or future subsidiary of the Company as is defined
in §424(f) of the Code.  For purposes of the Plan, an eligible Key Person of the
Company shall include Key Persons of any Subsidiary.


“Wrongful Activities” means the commission of, conspiracy to commit, or attempt
to commit, any criminal act in any manner relating to the Company or a Key
Person’s willful or grossly negligent action which is demonstrably inimical to
the interests, business, or reputation of the Company or any Subsidiary.


ARTICLE III


EFFECTIVE DATE OF PLAN


The Plan shall become effective as of April 1, 2009, and shall remain in effect
through the Expiration Date of the Plan, except as may otherwise be provided
herein.

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE IV


ADMINISTRATION OF THE PLAN


A.           The Plan shall be administered by the Board of Directors.


B.           The Board is authorized to administer and interpret the Plan, to
adopt, amend, and rescind from time to time such rules and regulations for
carrying out the Plan as it may deem advisable, and to make all other
determinations and take such steps as it may deem necessary or advisable for the
administration of the Plan, subject to the terms, conditions, and limitations of
the Plan.  The Board shall have the sole authority:


1.           to select the Key Persons to whom Options or Stock Rights will be
granted under the Plan;


2.           to designate the type of Option to be granted under the Plan as an
Incentive Stock Option or a Non-Qualified Option;


3.           to determine the number of Shares to be covered by Options granted
under the Plan, and the option price thereof subject to Article VII hereof;


4.           to determine the number of Shares to be granted pursuant to Stock
Rights;


5.           to determine the time or times when Stock Rights will be granted
and when Options shall be granted and the period during which they will be
exercisable;


6.           to determine the form of any Stock Rights Agreement, Subscription
Agreement, or Option Agreements;


7.           to impose such conditions on the issuance of Stock Rights or the
grant or exercise of an Option as it determines are appropriate;


8.           to determine any question as to the termination of service of a Key
Person with or for the Company, and the duration and purposes of leaves of
absence which may be granted to Key Persons without constituting a termination
of employment or termination of services for purposes of the Plan; and


9.           to determine what events, if any, will result in the acceleration
of a Stock Right or the exercisability of all or any portion of an Option.


The determination of the Board, in any of the foregoing respects shall be final,
conclusive, and binding as to all concerned.


C.           The Board may request the recommendations of the officers of the
Company with respect to participation under the Plan of all Key Persons.


D.           A majority of the Board shall constitute a quorum and make all
determinations, take all actions, and conduct business in respect of the Plan.
Any Board action may be taken or determined without a meeting if all members
thereof shall consent in writing to such action or determination.  In the event
action by the Board is taken by written consent, the action shall be deemed to
have been taken at the time specified in the consent or, if none is specified,
at the time of the last signature.  The Board may delegate administrative
functions in respect of the Plan to individuals who are officers or employees of
the Company.  All determinations or interpretations made by the Board shall be
final and conclusive.  No members of the Board shall be liable for any action,
determination, interpretation or omission taken or made in good faith with
respect to the Plan or any Options or Stock Rights granted hereunder.


E.           All costs and expenses incurred in connection with the
administration of the Plan, including any stock transfer taxes, shall be borne
by the Company.

 
3

--------------------------------------------------------------------------------

 
 
ARTICLE V


SHARES SUBJECT TO THE PLAN


A.           Subject to the provisions of Article XII hereof, an aggregate of
3,000,000 Shares shall be reserved for issuance upon the grant of Stock Rights
or the exercise of Options granted under the Plan.


B.           The Shares issued pursuant to Stock Rights and the Options to be
granted under the Plan shall be made available either from authorized but
unissued Shares or from Shares reacquired by the Company, including, if
applicable, Shares purchased in the open market.


C.           If prior to the Expiration Date any Stock Rights or Options granted
under the Plan expire because of non-exercise, or are terminated prior to
exercise pursuant to the provisions of the Plan, the Shares subject to such
Stock Rights or Options shall again become available for the grant of Stock
Rights or Options under the Plan (unless in the meantime the Plan has been
terminated).


ARTICLE VI


ELIGIBILITY


Stock Rights and Options may be granted under the Plan only to persons who are
designated as Key Persons of the Company or its Subsidiaries by the Board
whether or not such persons are salaried employees of the Company.  However, Key
Persons who are not also employees of the Company are not eligible to receive
qualified Incentive Stock Options.



ARTICLE VII


OPTION PRICE; VESTING


The option price for any Option granted under the Plan shall be the Fair Market
Value Price of the Shares at the day of grant.  Vesting shall be as set forth in
the Option Agreement or Stock Rights Agreement.


ARTICLE VIII


GRANTING OF OPTIONS AND STOCK RIGHTS


A.           The Board may at any time prior to the Expiration Date grant to Key
Persons Stock Rights and Options to purchase Shares under the Plan.


B.           Each grant of an Option under the Plan shall be evidenced by an
Option Agreement between the Key Person and the Corporation which clearly
identifies the type of Option granted (Incentive Stock Option or Non-Qualified
Option) and shall contain provisions not inconsistent with the Plan.  Each
Option grant shall be approved by the Board. Key Persons may be granted
Incentive Stock Options or Non-Qualified Options.  The terms and conditions of
such Option Agreements need not be the same in each case and may be changed from
time to time by the Board.  Anything in this agreement to the contrary
notwithstanding, with respect to Incentive Stock Options granted pursuant to the
Plan, the aggregate Fair Market Value (determined as of the Date of Grant of
such Option) of the Shares which are exercisable for the first time by a Key
Person during any calendar year under the Plan (or any other plan adopted by the
Company) shall not exceed $100,000.


C.           Each grant of Stock Rights under the Plan shall be evidenced by a
Stock Rights Agreement or Subscription Agreement between the Key Person and the
Corporation which clearly identifies the terms and conditions of the Stock Right
and shall contain provisions not inconsistent with the Plan.  Each Stock Right
granted shall be approved by the Board.  The terms and conditions of such Stock
Rights Agreements need not be the same in each case and may be changed from time
to time by the Board.

 
4

--------------------------------------------------------------------------------

 
 
ARTICLE IX


TERMS OF OPTIONS AND STOCK RIGHTS



A.           The Board shall determine the time or times Stock Rights will be
granted and when Options shall be exercisable and conditions that need to be
satisfied in order for an Option to be exercised or stock to be issued pursuant
to Stock Rights.


B.           An outstanding Option or Stock Right may, in the sole discretion of
the Board, be modified or amended with respect to the time or times when such
Stock Right or Option becomes exercisable, provided such Stock Right or Option
as so modified is not less favorable to the Key Person.


C.           Options shall terminate upon the first to occur of the following
events:


1.           Termination of the Option as provided in the Option Agreement; or


2.           Termination of the Option as provided in Articles X and XI; or


3.           Expiration of or earlier termination of the Plan.


D.           Stock Rights shall terminate in accordance with the terms and
conditions of the Stock Rights Agreement or Subscription Agreement but in no
event later than the Expiration Date.


E.           Notwithstanding any other provision of this Plan, the Board may
impose, by rule, resolution or Agreement, such conditions upon the exercise of
Options or grant of Stock Rights (including, without limitation, conditions
limiting the time of exercise to specified periods) as may be required to
satisfy applicable regulatory requirements, including, without limitation, Rule
16b-3 (or any successor rule) promulgated by the Commission pursuant to the
Exchange Act.


ARTICLE X


ADDITIONAL PROVISIONS RELATING TO ISSUANCE


OF STOCK RIGHTS AND GRANTS OF OPTIONS


All grants of Stock Rights and Options shall be subject to the following
provisions:


A.           The Company’s right to terminate the employment or engagement of
the Key Person for any reason, with or without cause, and without liability to
the Key Person with respect to any Stock Rights or Options shall be
unrestricted.


B.           Upon each exercise of an Option, the purchase price for the Shares
being purchased shall be payable in full to the Company, in cash, or by
certified check or wire transfer.


C.           Notwithstanding the foregoing, the Board may, in its sole
discretion, permit the issuance of Shares pursuant to an Option upon such other
payment terms as the Board deems reasonable.


D.           Shares issued shall be represented by a separate stock certificate
issued by the Company.


E.           No fractional Shares shall be issued.


F.           No Option or Stock Right to receive Shares shall be transferable by
the Key Person other than by will or by the laws of descent and
distribution.  Stock Rights or Options may be exercised only by the Key Person,
or by his, her, or its Personal Representative.


5

--------------------------------------------------------------------------------




G.           No person shall have the right and privileges of a Shareholder of
the Company with respect to Shares subject to, purchased, or received under an
Option or a Stock Right until the date of issue of such Shares.


H.           No Shares may be issued unless, and until any applicable
requirements of the Commission and any other regulatory agencies having
jurisdiction shall have been fully met.  As a condition precedent to the
issuance of Shares, the Company may require the Key Person to take any
reasonable action to meet such requirements, including representing to or
otherwise satisfying the Company that (i) the Key Person understands that the
Company has no obligation to register under the Securities Act, any state
securities laws, or the laws of any other applicable jurisdiction any of the
Shares issuable upon exercise of Options or issuance of Shares pursuant to Stock
Rights and that such Shares may have to be held indefinitely until so registered
or unless an exemption from such registration is available; (ii) the Key Person
is receiving or purchasing the Shares as an investment and not with a view to,
or for sale in connection with, the distribution of any of them; and (iii) the
Key Person will not dispose of such Shares absent compliance with any such
requirements or receipt by the Company of a written opinion of its counsel that
the circumstances of such proposed sale do not require such compliance;
provided, however, that with respect to any Shares issued hereunder that have
been registered with the Commission, no investment representation by the Key
Person shall be required by the Company; and, provided further, that in the
event that the Shares issued to the Key Person pursuant to Options or Stock
Rights hereunder are subsequently registered with the Commission, any investment
representation theretofore furnished to the Company as to such Shares will be
inoperative.  The Company may endorse certificates representing Shares with a
legend indicating any restrictions on the transfer thereof resulting from
applicable securities laws or otherwise.


I.           1.           Whenever the Company proposes or is required to issue
Shares to a Key Person under the Plan, the Company shall have the right to
require the Key Person to remit to the Company an amount sufficient to satisfy
all federal, state, and local withholding tax requirements prior to the delivery
of any certificate or certificates for such Shares.  If such certificates have
been delivered prior to the time a withholding obligation arises, the Company
shall have the right to require the Key Person to remit to the Company an amount
sufficient to satisfy all federal, state, or local withholding tax requirements
at the time such obligation arises and to withhold from other amounts payable to
the Key Person, as compensation or otherwise, as necessary.  Whenever payments
under the Plan are to be made to a Key Person in cash, such payments shall be
net of any amounts sufficient to satisfy all federal, state, and local
withholding tax obligation.


2.           In connection with the issuance of Shares a Key Person may elect to
satisfy his, her, or its tax withholding obligation incurred with respect to the
issuance of Shares by (a) directing the Company to withhold a portion of the
Shares otherwise distributable to the Key Person, or (b) by transferring to the
Company a certain number of Shares owned, such Shares being valued at the Fair
Market Value Price thereof on the taxable date.  Notwithstanding any provisions
of the Plan to the contrary, a Key Person’s election pursuant to the preceding
sentence (a) must be made on or prior to the taxable date with respect to such
issuance of Shares, and (b) must be irrevocable.  In lieu of a separate election
on each taxable date of an issuance of Shares, a Key Person may make a blanket
election with the Board that shall govern all future taxable dates until revoked
by the Key Person.


3.           If the holder of Shares purchased in connection with the exercise
of an Incentive Stock Option disposes of such Shares within two years of the
date such Incentive Stock Option was granted or within one year of such
exercise, he, she, or it shall notify the Company of such disposition and remit
an amount necessary to satisfy applicable withholding requirements including
those arising under federal income tax laws.  If such holder does not remit such
amount, the Company may withhold all or a portion of any salary or other
compensation then or in the future owed to such holder as necessary to satisfy
such requirements. Taxable date means the date a Key Person recognized income
under the Code or any applicable federal, state, or other  income tax law with
respect to an issuance of Shares.


J.           1.           If at any time any Shareholder desires to sell,
encumber, or otherwise dispose of Shares distributed to him, her, or it under
this Plan other than if the Shares have been registered with the Commission, the
Shareholder shall first offer the Shares to the Company by giving the Company
written notice disclosing: (a) the name of the proposed transferee of the
Shares; (b) the certificate number and number of Shares proposed to be
transferred or encumbered; (c) the proposed price; (d) all other terms of the
proposed transfer; and (e) a written copy of the proposed offer.  Within thirty
(30) days after receipt of such notice, the Company shall have the option to
purchase all or part of such Shares at the same price and on the same terms as
contained in such notice.

 
6

--------------------------------------------------------------------------------

 


2.           If the Company (or a Shareholder, as described below) does not
exercise the option to purchase Shares, as provided in J.1 above, the person
shall have the right to sell, encumber, or otherwise dispose of his, her, or its
Shares on the same terms of transfer as set forth in the written notice to the
Company, provided such transfer is effective within thirty (30) days after the
expiration of the Company's option to purchase period.  If the transfer is not
effected within such period, the Company must again be given an option to
purchase, as provided above.


3.           The Board of Directors, in its sole discretion, may waive the
Company’s right of first refusal pursuant to this Section and the Company’s
repurchase right pursuant to Section K below.  If the Company’s right of first
refusal or repurchase right is so waived, the Board of Directors may, in its
sole discretion, pass through such right to the remaining Shareholders of the
Company in the same proportion that each Shareholders’ share ownership bears to
the Share ownership of all the Shareholders of the Company, as determined by the
Board of Directors. To the extent that a Shareholder has been given such right
and does not purchase his, her, or its allotment, the other Shareholders shall
have the right to purchase such allotment on the same basis.


K.           1.           If (i) the Key Person’s employment or service with the
Company is terminated as a result of the Key Person’s Wrongful Activities, or
(ii) the Board determines in good faith that the Key Person has materially
breached any non-compete, non-solicitation, or confidentiality agreement with
the Company during or after termination of his, her, or its services with the
Company as an employee, consultant, advisor, or member of the Board of
Directors, then the Company shall have the right to repurchase all Shares issued
to the Key Person at a price equal to the Fair Market Value Price on the
effective date of the Stock Rights and terminate all Options granted but not yet
exercised and all Stock Rights.   Any repurchase shall be made in accordance
with accounting rules to avoid adverse accounting treatment.  All unexercised
Options shall terminate.  The determination by the Board that any such Wrongful
Activity has occurred, whether proven or not, shall be final, conclusive, and
binding upon such Key Person.


2.           The Company’s right to repurchase shall be exercisable at any time
within one year after the date of Key Person’s termination of employment or
performance of services by the delivery of written notice by the Company to such
effect to the Key Person or his, her, or its Personal Representative; provided,
that, in the case of Shares purchased through the exercise of an Incentive Stock
Option (i) such date shall be extended to the date that is 30 days after a Key
Person can sell his or her Shares without causing the Incentive Stock Options to
not qualify as Incentive Stock Options and (ii) the Company shall not have the
right to repurchase the Shares if it would result in the Shares purchased
through the exercise of Incentive Stock Options as not qualifying as Incentive
Stock Options.  Within thirty (30) days after receipt of such notice, the Key
Person or his, her, or its Personal Representative shall deliver a certificate
or certificates for the Shares being sold, together with appropriate duly signed
stock powers transferring such Shares to the Company, and the Company shall
deliver to the Key Person, or his, her, or its Personal Representative an amount
equal to the purchase price for the Shares being sold.


3.           This Article K shall not apply to any Key Person from and after the
date of an underwritten initial public offering of the Company’s Common Stock.



ARTICLE XI


EFFECT OF TERMINATION OF EMPLOYMENT


OR SERVICE OR DEATH



A.           If the employment or engagement by a Key Person by the Company
shall terminate as a result of such Key Person’s retirement, total and permanent
disability, or death, such Stock Rights or Options may be exercised by such Key
Person or such Key Person’s Personal Representative or beneficiaries, to the
extent that such Key Person shall have been entitled to do so on the date of
such event.  Notwithstanding the foregoing, the Board may, in its sole
discretion, permit such Option or Stock Rights to be issued or to be exercised
to an extent greater than would otherwise be provided under this paragraph.


Options may be exercised to the extent set forth above no later than the first
to occur of the following:

 
7

--------------------------------------------------------------------------------

 


1.           the expiration of three (3) months after termination of employment
if such termination is due to retirement, or total and permanent disability;
provided if such Key Person shall die during such three (3) month period, then
one (1) year after the date of death; or


2.           the expiration of one (1) year after termination of employment if
such termination is due to such Key Person’s death; or


3.           the expiration date of such Incentive Stock Option.


B.           If the employment or service of a Key Person shall terminate for
any reason other than retirement, total and permanent disability, death or
Wrongful Activities of the Key Person, any Incentive Stock Option held by the
Key Person may be exercised only within three (3) months after such termination
unless by its terms the Incentive Stock Option expired sooner and only to the
extent that the Key Person would have been entitled to do so on the date of such
termination.

 
ARTICLE XII


MISCELLANEOUS PROVISIONS



A.           Notwithstanding anything to the contrary in this Plan, in the event
of any recapitalization, stock dividend, stock split, reverse stock split, stock
dividend, combination, reclassification or exchange affecting the Shares subject
to this Plan, or any merger, consolidation, or reorganization as a result of
which the Company is the surviving corporation, the aggregate number of Shares
subject to the Plan and outstanding Options both as to number of Shares and the
option price, and Stock Rights may be appropriately adjusted as determined by
the Board, whose determination shall be final, binding, and conclusive.


Notwithstanding anything to the contrary in this Plan, in the event of
dissolution or liquidation of the Company, or in the event of reorganization,
merger, reorganization, or consolidation of the Company with one or more
corporations in which the Company is not the surviving corporation or the
Company becomes a wholly owned subsidiary of another corporation as a result of
one of the events described in this paragraph or a sale of the Company, the Plan
shall terminate, and any Option or Stock Rights then outstanding hereunder shall
terminate on the effective date of such transaction unless the surviving
corporation, or if applicable the corporation purchasing all of the Shares of
the Company (or its affiliates) agrees to assume such Option or obligation to
issue Shares pursuant to Stock Rights or elects to issue substitute options or
rights in place thereof; provided, however, that all outstanding Options or
Stock Rights not being assumed by the surviving or purchasing corporation shall
become exercisable in part or in full, at the election of the Key Person, during
the five (5) business days immediately preceding the effective date of such
transaction.


B.           In addition to such other rights of indemnification as they may
have as members of the Board of Directors, the Company shall indemnify to the
full extent permitted by law, each member of the Board (and his or her
respective heirs, executors, and administrators) made, or threatened to be made,
a party to any action, suit or proceeding (whether civil, criminal,
administrative, or investigative) by reason of any action taken or failure to
act under, or in connection with, the Plan or any Option or Stock Rights granted
thereunder.


C.           The Board of Directors shall have the power, in its discretion, to
amend, suspend, or terminate the Plan in whole or in part at any time; provided
no amendment or termination shall in any manner affect an Option or Stock Right
theretofore granted without the consent of the Key Person.


D.           Nothing contained in this Plan, or in Option Agreements, Stock
Rights Agreements or Subscription Agreements or in any other documents related
to this Plan or to Options or Stock Rights shall confer upon any Key Person any
right to continue in the employ of, or be engaged by, the Company, as an
employee or otherwise, constitute any contract or agreement of employment, or
engagement, or interfere in any way with the right of the Company to reduce such
person’s fees, compensation, or benefits or to terminate the employment or
engagement of such Key Person, with or without cause, but nothing contained in
this Plan or any document related thereto shall affect any other contractual
right of any Key Person.

 
8

--------------------------------------------------------------------------------

 


E.           No Key Person, Beneficiary, or other person shall have any right,
title, or interest in any fund or in any specific asset of the Company by reason
of any Option or Stock Rights granted hereunder.  Neither the provisions of this
Plan (or of any documents related hereto), nor the creation or adoption of this
Plan, nor any action taken pursuant to the provisions of this Plan shall create,
or be construed to create, a trust of any kind or a fiduciary relationship
between the Company and any Key Person, Beneficiary, or other person.  To the
extent that a Key Person, Beneficiary, or other person acquires a right to
receive an Option or Stock Rights hereunder, such right shall be no greater than
the right of any unsecured general creditor of the Company.


F.           Any notice required herein to be given by a Key Person to the
Company shall be deemed to have been given on delivery of such notice in writing
to the Company at such addresses the Company designates in writing to the Key
Person at the Date of Grant, or at such other address as the Company may
thereafter designate in writing to such Key Person.  Any notice required herein
to be given by the Company to any Key Person shall be deemed to have been given
on mailing of such notice in writing addressed to the last known address of such
Key Person as shown on the records of the Company.


G.           The provisions of the Plan shall be binding upon all Personal
Representatives and Beneficiaries of the Key Person.


H.           This Plan shall be construed, administered, and governed in all
respects by the laws of the State of New York without regard to conflicts of
laws thereof and is a plan maintained outside the United States primarily for
the benefit of non-resident aliens of the United States; and, therefore, the
U.S. Employment Retirement Income Security Act of 1974, as amended shall not
apply.

 
9

--------------------------------------------------------------------------------

 